Exhibit 10.3

 

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE

 

 

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”) is
made effective as of October 2, 2014 (the “Effective Date”), by and among the
seller entities identified on the signature pages attached hereto (collectively,
“Sellers”, or each, a “Seller”) and CubeSmart, L.P. (“Purchaser”).

 

RECITALS

 

A.                                Sellers and Purchaser entered into that
certain Agreement for Purchase and Sale on August 25, 2014 (the “Agreement”) in
connection with the purchase and sale of twenty-six (26) self-storage
facilities, as more fully described therein.

 

B.                                    Sellers and Purchaser wish to amend the
Agreement upon the terms and conditions contained herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Sellers and Purchaser do hereby covenant
and agree as follows:

 

1.                                      Definitions.  Capitalized terms which
are used in this Amendment, but not defined in this Amendment, shall have the
meanings ascribed to such terms as set forth in the Agreement.

 

2.                                      Group One Closing Date and Group One
Outside Closing Date.  The Group One Closing Date and the Group One Outside
Closing Date shall be November 3, 2014.

 

3.                                      Disapproval Date.  Section 3(c) of the
Agreement is hereby amended to provide that the Disapproval Date shall be
Tuesday, October 7, 2014.

 

4.                                      Ratification.  Except as expressly
provided in this Amendment, all of the terms and provisions of the Agreement
shall remain unaffected, unchanged and unimpaired by reason of this Amendment. 
The Agreement, as amended by this Amendment, is hereby ratified, confirmed and
continued in full force and effect.  In the event of any conflict or
inconsistency between this Amendment and the Agreement, the terms of this
Amendment shall govern and control.

 

5.                                      Counterparts.  This Amendment may be
executed in counterparts, in which case all such counterparts taken together
shall constitute one and the same instrument which is binding upon all parties
hereto, notwithstanding that all of the parties are not signatories to the
original or the same counterpart.  Facsimile and PDF/Adobe Acrobat signatures
shall be treated as original signatures.

 

[signatures on following pages]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Effective Date.

 

PURCHASER:

 

CUBESMART, L.P.

 

By:                            CubeSmart, its general partner

 

 

By: /s/ Jeffrey P. Foster

Jeffrey P. Foster

Senior Vice President, Chief Legal Officer & Secretary

 

SELLERS:

 

GROUP ONE SELLERS:

 

STORAGE PARTNERS OF SOUTH HARLEM, LLC

 

By:                            HSREP II Holding, LLC, a Delaware limited
liability company

 

By:                            HSRE REIT II, a Maryland real estate investment
trust, its
sole member

 

 

By: /s/ Stephen M. Gordon

Name:                        Stephen M. Gordon

Its:                                           Trustee

 

WWP-HSRE SDO, LLC

WWP-HSRE ONTARIO GE, LLC

WWP-HSRE ONTARIO, LLC

 

By:                            HSRE-WWP I, LLC, a Delaware limited liability
company

 

By:                            HSRE-WWP IA, LLC, a Delaware limited liability
company

 

By:                            HSREP II Holding, LLC, a Delaware limited
liability
company

 

By:                            HSRE REIT II, a Maryland real estate
investment trust, its sole member

 

 

By: /s/ Stephen M. Gordon

Name:                       Stephen M. Gordon

Its:                                          Trustee

 

2

--------------------------------------------------------------------------------


 

HSREP II STORAGE – BOLINGBROOK, LLC

HSREP II STORAGE – CANAL, LLC

HSREP II STORAGE – CHESTNUT, LLC

HSREP II STORAGE – COLTON, LLC

HSREP II STORAGE – COUNTRYSIDE, LLC

HSREP II STORAGE – EXETER, LLC

HSREP II STORAGE – FORSYTH, LLC

HSREP II STORAGE – GEORGESVILLE, LLC

HSREP II STORAGE – HENDERSON, LLC

HSREP II STORAGE – JOHNSTON, LLC

HSREP II STORAGE – MORSE, LLC

HSREP II STORAGE – POLARIS, LLC

HSREP II STORAGE – ROBERTS, LLC

HSREP II STORAGE – SANFORD, LLC

HSREP II STORAGE – TWENTY FIFTH, LLC

HSREP II STORAGE – WAKEFIELD, LLC

HSREP II STORAGE – WAVERLY, LLC

HSREP II STORAGE – WESTERN, LLC

HSREP II STORAGE – WOONSOCKET, LLC

 

By:                            HSREP II Storage I, LLC, a Delaware limited
liability company

 

By:                            HSREP II Storage Holding I, LLC, a Delaware
limited
liability company

 

By:                            HSREP II Holding, LLC, a Delaware limited
liability company

 

By:                            HSRE REIT II, a Maryland real estate
investment trust, its sole member

 

 

By: /s/ Stephen M. Gordon

Name:                       Stephen M. Gordon

Its:                                          Trustee

 

3

--------------------------------------------------------------------------------


 

GROUP TWO SELLERS:

 

STORAGE PARTNERS OF BLUE ISLAND, LLC

STORAGE PARTNERS OF MAYWOOD, LLC

STORAGE PARTNERS OF NORTH KEDZIE, LLC

STORAGE PARTNERS OF SOUTH CHICAGO, LLC

 

By:                            HSRE Chicago Self Storage Holding I, LLC, a
Delaware
limited liability company

 

By:                            HSRE REIT I, a Maryland real estate investment
trust, its sole member

 

 

By: /s/ Christopher Merrill

Name:                       Christopher Merrill

Its:                                          Trustee

 

4

--------------------------------------------------------------------------------